Citation Nr: 1022994	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-03 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a mental disorder, 
previously claimed as bipolar disorder, major depressive 
disorder, anxiety disorder, adjustment disorder, and 
cyclothymia.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from August 1972 to December 
1972.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 


The Board in September 2008 issued a decision denying the 
appealed claim.  However, the Veteran appealed that decision, 
and the United States Court of Appeals for Veterans Claims 
(Court) in a December 2009 Memorandum Decision vacated the 
Board's September 2008 decision and remanded the claim for 
actions delineated therein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was separated from the U.S. Army four months and 
17 days after his enlistment, based on external hemorrhoids 
which had pre-existed service and rendered him medically 
disqualified for service.  He underwent medical evaluation 
for his hemorrhoids one month into service, and refused 
surgical treatment of the hemorrhoids.  He was removed from 
basic training after only one month and then assigned to 
clerical duties for the duration of his service.  His 
discharge was effectuated following the proceedings of a 
Medical Board.  The service medical records reflect that he 
received treatment in service for his hemorrhoids and for 
rhinorrhea with mild sore throat, but do not reflect 
treatment for any other condition. 

The Veteran entered active service on August 4, 1972, but was 
suspended from training on September 5, 1972, due to his 
external hemorrhoids, and on that date began working as the 
assistant to the Training NCO (non-commissioned officer).  He 
received a letter of commendation in December 1972 addressing 
his exemplary work in that capacity, stating that the Veteran 
had proved himself "industrious, well-motivated, and highly 
responsible."  This is in marked contrast to contentions in 
the Veteran's statements and statements of others in support 
of his claim, to the effect that he was a "changed person" 
(for the worse) after service, or otherwise to the effect 
that adverse psychiatric effects were evident upon his return 
from service.  The service personnel records further reflect 
that the Veteran sought service separation based on his 
hemorrhoid disability.  The hemorrhoids have been adjudicated 
as service connected, on the basis of aggravation during 
service.

In his current claim, the Veteran has contended that in 
service he suffered from an increase in severity of a pre-
existing mental disorder.  He has contended that this also 
resulted in increase in severity of gastrointestinal 
disorders, with an increase in colitis-type symptoms and well 
as gastritis-type symptoms and acid-reflux-type symptoms.  He 
has further contended that while in service he witnessed 
certain homosexual acts involving fellow service members, and 
he has contended variously that he was threatened with harm 
if he reported these sexual acts, or he was told to mind his 
own business.  (His accounts vary slightly.)  He contends 
that an increase in severity of his claimed psychiatric 
disability was in some unspecified manner related to his 
witnessing these sexual acts and the verbal exchange or 
threats thereafter.  He has also reported some teasing or 
other harsh treatment by fellow service members, related to 
his hemorrhoids.  

The claims file contains private psychologist's opinion 
letters, including a letter by Dr. W in April 2006 and in an 
addendum opinion by Dr. W in May 2007, and a by Dr. G in 
April 2005, to the effect that they believe the Veteran had a 
psychiatric disorder and a gastrointestinal disorder prior to 
service, both of which increased in severity during service.  
However, these opinions were based on the Veteran's self-
reported history.  There is also no indication that these 
psychologists were informed by the Veteran of the exceedingly 
short duration of his period of service, or of the lack of 
any pre-service or in-service documentation of either 
gastrointestinal or mental difficulties.  Indeed, the 
statements provide no indication that these two psychologists 
were provided any other factual basis for accepting or 
doubting the Veteran's account of his medical and 
psychological history.  However, these psychologists' opinion 
letters suggest gastrointestinal disability in service of 
such severity that treatment in service would have been 
expected.  That is particularly the case where, as here, the 
Veteran did seek treatment in service on multiple occasions 
for his external hemorrhoids, and also sought treatment in 
service, as noted, for such a slight condition as rhinorrhea 
with mild sore throat.




The Court, in its December 2009 Memorandum Decision, vacated 
the Board's January 2009 decision and remanded the case in 
part based on the Board's failure to address the Veteran's 
reports of events in service which allegedly had caused an 
increase in severity of psychiatric disability, and 
specifically based on our failure to address whether these 
self-reported narratives constituted sufficient evidence of a 
"pertinent event" in service to give rise to the need for a 
VA examination to address the etiology of any current 
psychiatric disability, including as related to service.  The 
Court found that in this context the Board failed to address 
the competence and credibility of the Veteran's statements to 
support the occurrence of a pertinent event in service which 
might have potentially caused his now-claimed mental 
disorder. 

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and implemented at 38 C.F.R. § 3.159 (2009), VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court held that an examination is required when 
there is: (1) evidence of a current disability; (2) evidence 
establishing an in-service event, injury or disease, or a 
disease manifested in accordance with presumptive service 
connection regulations occurred that would support incurrence 
or aggravation; (3) an indication that the current disability 
may be related to the in-service event; and (4) insufficient 
evidence to decide the case.

While the Board does not here conclude that the evidence of 
record, including particularly the Veteran's self-reported 
history of events in service, constitutes sufficient evidence 
of a "pertinent event" in service to necessitate a VA 
examination, the Board believes that appellate action in this 
case related to the Veteran's assertions and private medical 
opinions based on those assertions, including the Court's 
remand, has created a sufficient cloud of doubt concerning 
the merits of the case that a VA examination is advisable, if 
only to obtain fully informed medical opinions, based on 
review of the record as a whole. 

As already noted, the private opinions obtained by the 
Veteran appear to be based only on the Veteran's self-
reported account of events and disabilities or symptoms of 
disability in service, which accounts are not supported by 
contemporaneous records from service.  The Board does not 
here weigh the credibility of the Veteran's narrative as 
related to these private psychologists, but we believe the 
best course in the present posture of the case is to 
obtaining medical opinions which are informed by a review of 
the record in its entirety.  The Court has stated, in this 
regard, that a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  The Court has also stated that a 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
contrast, a more lax standard - of only an indication of 
disability in service - is applicable when the question is 
not the merits of the case but rather merely whether a VA 
examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon, 
supra.  

In addition to the foregoing, the Veteran has submitted 
treatment records including for psychiatric disability, as to 
which he has not waived initial RO review.  The Board may not 
consider this evidence in the first instance, necessitating 
remand at least for RO review of this evidence.  38 C.F.R. §§ 
19.37(b), 20.1304(c).

With further regard to judicial precedents, the Board is 
aware that in the case of Clemons v. Shinseki, 23 Vet.App. 1 
(2009), the Court held that a mental health disability claim 
is not restricted to the specific diagnosis alleged, but 
includes any mental disability which may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and other information of record.  As 
indicated in the statement of the issue above, on the first 
page, the Board deems all the Veteran's identified mental 
disorders (subject to clarification by competent examination) 
to be on appeal. 


In view of the foregoing, the case is REMANDED for the 
following action:

1.  Contact the Veteran and ask him to inform of 
any additional pertinent treatments or 
examinations that are not reflected in the claims 
file, including any pertaining to his claimed 
mental disorder.  With the Veteran's assistance, 
obtain any such identified records and associate 
them with the claims file.  

2.  Thereafter, the Veteran should be afforded a 
psychiatric examination for compensation purposes 
by an examiner who has not previously treated the 
Veteran and has no prior knowledge of or 
acquaintance with the Veteran.  The claims folder 
must be made available to the examiner for 
review.  The examiner should do the following: 

a.  Review the medical record, examine the 
Veteran, and assess any current psychiatric 
disorders, based on those disorders meeting 
DSM criteria for diagnosis.  

b.  Note the Veteran's prior contentions of 
aggravation in service of both psychiatric and 
gastrointestinal disabilities, upon which have 
been based private medical opinions or opinion 
letters in April 2005 by Dr. G, and in April 
2006 and May 2007 by Dr. W.  Note that the 
Veteran has averred that he witnessed 
homosexual acts in service and that he was 
told to mind his own business, or that he was 
threatened with harm if he were to report 
witnessing those acts.  Note further that the 
Veteran has contended that he extensively used 
drugs and alcohol in service but not prior to 
service, and that he suffered from significant 
increase in severity of gastrointestinal 
disorders including colitis-like symptoms, 
gastritis or ulcer-like symptoms, and acid 
reflux-like symptoms, as well as increase in 
severity of psychiatric symptoms in service.  

c.  Consider these statements by the Veteran 
and weigh their credibility in light of other 
evidence of record, including service 
treatment records for the Veteran's period of 
service, showing treatment for external 
hemorrhoids and for rhinorrhea and a mild 
cough, but show no complaints, findings, 
treatment, or examination reports of any 
gastrointestinal disorder or any psychiatric 
symptoms or disorders.  Consider the relative 
likelihood that the Veteran would have 
complained of and sought treatment in service 
for rhinorrhea, a cough, and hemorrhoids, but 
would not have sought treatment for his 
asserted increasingly severe intestinal 
disorders or his asserted increase in severity 
of psychiatric symptoms.  Also consider the 
likelihood of the Veteran's assertions in the 
face of a Medical Board examination one month 
into service (convened to assess the Veteran's 
suitability for remaining in service) which 
noted no complaints or findings of any 
gastrointestinal or psychiatric conditions or 
symptoms, and found him unsuitable based only 
on his hemorrhoids.  

d.  Review the current and past records, and 
provide opinions as follows:

(1)  Is it at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that the Veteran developed a 
psychiatric disorder in service, or to 
the contrary is this unlikely (i.e., less 
than a 50/50 degree of probability)?

(2)  Is it at least as likely as not that 
the Veteran had a psychiatric disorder 
prior to service that was aggravated 
(permanently increased in severity) 
during service, or is such pre-existence 
and aggravation unlikely?

(3)  Is it at least as likely as not that 
the Veteran has a psychiatric disorder 
which is otherwise causally related to 
service, or is such a relationship to 
service unlikely?

e.  In so doing, review the Veteran's 
multiple-page statement submitted in March 
2005, which begins "B-11 Disabilities 
Relationship to Service," wherein he 
recounted an extensive history involving 
social and psychological difficulties of 
various sorts as well as various past patterns 
of behavior.   

f.  To the extent feasible, reconcile your 
findings with those of the psychologists' 
opinions dated in in 2005, 2006, and 2007, 
which were based on the Veteran's narrative 
history.  

g.  Note:  The term "at least as likely as 
not" as used above does not mean merely 
within the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find against 
it.

h.  Any opinion provided must include a 
medical analysis, with discussion of specific 
evidence of record.  If any questions cannot 
be answered without resorting to speculation 
or conjecture, provide a complete explanation 
as to why those questions cannot be answered.  

4.  Thereafter, the RO/AMC should 
readjudicate the remanded claim de novo.  If 
service connection is not granted, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

